Title: To Thomas Jefferson from John Gardiner, 1 November 1801
From: Gardiner, John
To: Jefferson, Thomas


Sir
Pensylvania Avenue 1st Novr 1801
The only Apology I have to offer for presuming to trouble your Excellency with the inclosd, is my full persuasion of your Excellencys wishes for the prosperity & population of this City—
From my own experience I am convinced that were there direct conveyances from Gt Brittain here, the Tide of emigration woud run this Way
I saild last Year from Dublin, in a Brittish Vessell calld the Washington Packett bound hither; & intended for a constant Trader—At same time several ships were bound from same port to different Ports in the United States, but we had more passengers than all the other vessells—
In consequence of being Wreckd near New York the passengers remaind there—had they landed here they woud probably have continued here—
Shoud your Excellency approve of those proposals & countenance them with a Subscription they will doubtless succeed, & be the first step to Foreign Commerce from the Fedral City—
I have the Honor to be most Respectfully Your Excellencys most obedt Servt
John Gardiner
